Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/19, 8/30/19, 12/3/19, 3/10/20, 6/4/20 and 10/30/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Zheng (US 2015/0042871).
Regarding claims 1 and 14, Zheng teaches a terminal (Figs. 1 and 8-10 and paragraph 3 teaches a terminal) comprising a camera module (Fig. 8), wherein the terminal further comprises:
a processor (Figs. 8-10 and paragraphs 3 and 108 teaches a processor for the device), configured to:
obtain a projection distance between a target user and the camera module (Figs. 1, 4-6, steps 101, 401, 503 and 604); and 
determine a control parameter of the camera module according to the projection distance (Figs. 1, 4-6, steps 102-103, 402-404, 504-505 and 605-606); and
a controller, configured to control the camera module based on the control parameter (Fig. 1, 4, 6, steps 104, 405, 506 and 607).
As to claim 1, the method is performed by the terminal of claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-9 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2015/0042871) in view of Wu et al. (CN105791681) (see translation for citations).
Regarding claims 2 and 15, Zheng teaches the claimed wherein the camera module comprises a laser projector, and the processor is configured to obtain a projection distance between the target user and the laser projector (Zheng partially teaches the claimed herein because Figs. 1, 4, 6, steps 101, 401, 503 and 604 teaches obtaining a distance between the object and the image acquisition unit. However, Zheng isn’t specific towards the light being projected to come from a laser projector); and
the processor is configured to determine the control parameter of the camera module according to the projection distance by at least one of (it is noted here that the following two options are presented in the alternative language, requiring only one of the four to meet the limitation):
determining projection power according to the projection distance (Figs. 1, 4, 6, steps 102-103, 402-404, 504-505 and 605-606 teaches using the projection distance obtained in step 101 as a basis for determining the control parameter of projection) and 
obtaining an energy density of laser light emitted by the laser projector with a preset parameter at a current distance according to the projection distance; adjusting the preset parameter according to the energy density and a security energy threshold (Fig.5, steps 502-503 teaches wherein the distance is based on the energy density of the light reflected back to the sensor taken from a particular distance. The energy density of the reflected light is used to calculate a brightness value in step 504) and 

However, as discussed above, Zheng while teaching a light source, fails to explicitly teach that the light source is of a particular laser projector type.
In an analogous art, Wu teaches in paragraphs 48-51 and 64 teaches the common place use of laser ranging devices (projectors/receivers).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Wu into Zheng such that Zheng can utilize the laser ranging device (projector/receiver) because said elements in the combination perform the same function as they did separately and the results of the combination, by known methods, would have therefore been predictable, which provides the ability to transmit a more focused beam of light commonly used in ranging applications. 
Regarding claims 3 and 16, Zheng teaches the claimed further comprising an image capturing device, configured to obtain a facial image of the target user, wherein the processor is further configured to obtain the projection distance based on the facial image (Fig. 6, steps 601-603 and paragraphs 128-129 teaches the claimed).
Regarding claims 4 and 17, Zheng teaches the claimed wherein,

determine whether a face exists in the scene image (Fig. 6, steps 601-603 requires the face to be determined in order to performs steps 602-603) ; and
in response to determining that the face exists in the scene image, obtain the facial image of the target user (Fig. 6, step 607 teaches that based on the face existing in the image and the light source parameter is calculated, the image is taken using the calculated light source parameter).
Regarding claims 5 and 18, Zheng teaches the claimed wherein the processor is further configured to: 
calculate a first ratio of a face to the facial image; and calculate the projection distance based on the first ratio (See step 602 and paragraphs 128-129 that takes a look at a ratio of the face (central part of the human face) to the maximum brightness value and the preset value of the image).
Regarding claims 6 and 19, while Zheng teaches the claimed as discussed in claim 16 above, fails to, but Wu teaches the claimed wherein the processor is further configured to calculate the projection distance based on the first ratio by at least one of (the following is presented in the alternative language requiring only one of the following to meet the limitation):
calculating a second ratio of a preset feature area of the face in the facial image to the face; and calculating the projection distance based on the first ratio and the second ratio (paragraph 65 teaches using a ratio of the distance to the nose as well as the face area to determine the projection power);

determining an age of the target user according to the facial image, and calculating the projection distance based on the first ratio and the age of the target user (paragraphs 63-67 teaches face ratio and age details used in calculating the projection power of the light source).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Wu into the prior art of Zheng because such an incorporation allows for the benefit of improving the user experience by improving user comfort with the control of the brightness of the lighting device (Wu: paragraphs 2-3 and 9).
Regarding claims 7 and 20, Zheng teaches the claimed further comprising a distance detecting module, wherein the distance detecting module is configured to obtain the projection distance between the target user and the laser projector, and comprises:
a transmitter, configured to transmit a detection signal to the target user (Fig. 8, light source as discussed in paragraph 3);
a receiver, configured to receive a detection signal reflected by the target user (Fig. 8, sensor that receives the reflected light as discussed in paragraph 3); and
a calculator, configured to calculate the projection distance based on the detection signal reflected by the target user (Fig. 8, the system’s ISP calculates the distance according to the receiver as discussed in paragraph 3).
Regarding claims 8 and 21, Wu (in the proposed combination with Zheng above) teaches the claimed wherein the terminal further comprises an image capturing device, the image capturing device is configured to obtain a facial image of the target user; and
the processor is further configured to determine an age of the target user based on the facial image and adjust the projection power based on the age (The limitation above is recited in the alternative form and therefore paragraphs 63-67 teaches face ratio and age details used in calculating the projection power of the light source); or 
determine whether the target user wears glasses, and in response to determining that the target user wears glasses, reduce the projection power.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Wu into the prior art of Zheng because such an incorporation allows for the benefit of improving the user experience by improving user comfort with the control of the brightness of the lighting device (Wu: paragraphs 2-3 and 9).
Regarding claims 9 and 22, Zheng and Wu teaches the claimed wherein the controller is configured to:
reduce at least one of projection power of the laser projector, projection frequency of the laser projector and pulse width of the laser light projected by the laser projector, in response to determining that the energy density is greater than the security energy threshold or control the laser projector to turn off, in response to determining that the projection distance is less than a security distance threshold (It is noted here that the limitation is presented in the alternative. Therefore Zheng teaches the latter: Fig.5, .

Claims 10-11, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2015/0042871) in view of Wu et al. (CN105791681) (see translation for citations) and further in view of Bataller et al. (US 2013/0195316).
Regarding claims 10 and 23, the proposed combination of Zheng and Wu teaches the claimed as discussed above, and furthermore, Zheng and Wu teaches wherein the camera module comprises the laser projector (Wu: in paragraphs 48-51 and 64) and a target camera (Zheng), the control parameter comprises a capturing frame rate and/or transmission power, the controller comprises a first processing unit (Fig. 8 and paragraph 3, system’s main CPU/processor of the entire device), the processor comprises a second processing unit (Fig. 8 and paragraph 108, ISP), the first processing unit is connected to the second processing unit, the target camera and the laser projector respectively (Zheng: system’s processors in paragraph 3 and 108 wherein the system’s components are connected together);
the second processing unit is configured to:
obtain a projection distance between a face of the target user and the target camera at a preset time interval, in response to determining that the target camera is on (Fig. 6, steps 602-604 determines that the distance between the face and camera is determined when the camera is on); and

the first processing unit is configured to control the laser projector to emit laser light with the transmission power (Fig. 6, steps 605-607 teaches adjusting the light source parameter), and control the target camera to capture the target image at the capturing frame rate.
However, while the proposed combination of Zheng and Wu teaches the claimed ability to obtain a projection distance and adjust the transmission power, is silent towards the use of frame rates.
In an analogous art, Bataller teaches in paragraph 32 of the use of face detection in the field of capturing video having a particular frame rate.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Bataller into the proposed combination of Zheng and Wu such that ability to determine the projection power would be utilized in capturing video because such incorporation would allow for the benefit of improving the user experience by improving user comfort with the control of the brightness of the lighting device (Wu: paragraphs 2-3 and 9).
Regarding claims 11 and 24, the proposed combination of Zheng, Wu and Bataller teaches the claimed wherein the second processing unit is further configured to adjust at least one of the capturing frame rate of the target camera and the transmission power of the laser projector, according to the projection distance by at least one of (it is noted here that the following is presented in the alternative form):

reducing the capturing frame rate of the target camera and the transmission power of the laser projector, in response to determining that the projection distance is less than or equal to a second distance threshold;
reducing a driving current of the laser projector to a preset percentage of a rated driving current of the laser projector, in response to determining that the projection distance is less than or equal to the second distance threshold and greater than a third distance threshold (Zheng: Fig.5, steps 502-503 teaches wherein the distance is based on the energy density of the light reflected back to the sensor taken from a particular distance. The energy density of the reflected light is used to calculate a brightness value in step 504, which is calculated based on a maximum brightness threshold/capability of the lighting device. There are also varying levels of distances used, which presents a higher (“second” as claimed) threshold and a lower (“third” as claimed) threshold. Wu teaches the laser ranging device);
reducing the driving current of the laser projector to be less than a current threshold, in response to determining that the projection distance is less than or equal to the third distance threshold, the current threshold being less than the preset percentage of the rated driving current (Zheng: Fig.5, steps 502-503 teaches wherein the distance is based on the energy density of the light reflected back to the sensor taken from a particular distance. The energy density of the reflected light is used to calculate a brightness value in step 504, which is calculated based on a maximum brightness 
recovering the capturing frame rate of the target camera to a standard frame rate and recovering the transmission power of the laser projector to a rated power, in response to determining that the projection distance is greater than or equal to the first distance threshold.

Claims 12, 13, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2015/0042871) in view of Wu et al. (CN105791681) (see translation for citations) in view of Bataller et al. (US 2013/0195316) and further in view of Aoki et al. (US 2015/0226541).
Regarding claims 12 and 25, the proposed combination of Zheng, Wu and Bataller teaches the claimed as discussed in claim 23 above, however fails to, but Aoki teaches the claimed wherein the first processing unit is configured to calculate a disparity image based on a captured target speckle image and a stored reference speckle image, and
transmit the disparity map to the second processing unit, in which the reference speckle image is a stored speckle image for camera calibration, and the reference speckle image carries reference depth information (Fig. 1 and paragraphs 58-59 teaches calculation unit receiving reference image 301 from storage);

calculate a depth image according to the disparity image, and determine a ratio of an effective value area of the depth image to the depth image; and obtain the projection distance between the face and the target camera according to the ratio (Fig. 1 and paragraphs 58-59 teaches calculation unit comparing the reference image to the image 303 to determine any differences between the two (meets “ratio” of an effective value area of the depth image as claimed). This is then used by the calculation unit to calculate the distance between the image 303 and the imaging apparatus itself).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Aoki into the proposed combination of Zheng, Wu and Bataller because such an incorporation would allow for the benefits of improving recognition performance of the imaging apparatus (Paragraphs: 5-8).
Regarding claims 13 and 27, Zheng and Aoki (in the proposed combination with Zheng, Wu and Bataller) teaches the claimed wherein the terminal further comprises a distance sensor, the distance sensor is coupled to the second processing unit;
the distance sensor is configured to collect the projection distance between the face and the target camera (Zheng: Fig. 8 and paragraphs 3 and 108 teaches an image sensor that is capable of collecting the projected reflected light between a target and the camera); and
the second processing unit is further configured to obtain the projection distance between the face and the target camera collected by the distance sensor, in response to determining that the projection distance obtained according to the ratio is less than a first distance threshold (Fig. 1 and paragraphs 58-59 teaches calculation unit comparing .
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It appears that while the prior arts teaches a camera system using the laser projector, which would suggest the capability of using the device in different modes (e.g. – still shooting, video shooting, etc.), the claimed limitations are specific towards certain applications have different levels of security levels and corresponding facial depth information being transmitted to the second processing unit in accordance with the type of application. Further, the limitations state “switch operation modes according to the security level, receive the disparity image in a first operation mode and calculate the depth image according to the disparity image in the first operation mode in response to determining that the security level is high, and receive the disparity image in the first operation mode and calculate the depth image according to the disparity image in a second operation mode in response to determining that the security level is low”, which is not anticipated by the prior art, alone or in combination with another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou et al. (US 2017/0054962) teaches a three dimensional depth perception method and apparatus that projects encoded patterns into a corresponding working range. The system is able to facilitate optimization and real-time implementation of the depth perception computation method and makes it adapted to different working ranges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481